 Case: 18-01022-BAH Doc #: 41 Filed: 12/11/18 Desc: Main Document                       Page 1 of 3



                          UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF NEW HAMPSHIRE

                                                       )
In re:                                                 )       CASE NO. 17-11747-BAH
                                                       )
VATCHE N. MANOUKIAN,                                   )
           Debtor                                      )       ADVERSARY PROCEEDING
                                                       )       No. 18-01022-BAH
                                                       )
                                                       )       Chapter 7 Case
ROBERT L. BENJAMIN                                     )
           Plaintiff                                   )
                                                       )
v.                                                     )
                                                       )
VATCHE N. MANOUKIAN,                                   )
           Defendant                                   )
                                                       )

ASSENTED TO MOTION TO DISMISS THIS ADVERSARY PROCEEDING AS MOOT

         NOW COMES the Plaintiff, Robert L. Benjamin, by and through his attorneys, Hage

Hodes, P.A. and respectfully requests that this Honorable Court deem that this Adversary

proceeding is moot in light of the Debtor’s stipulation with the U.S. Trustee that his debts are not

dischargeable in his Chapter 7 Bankruptcy action. In support hereof, Plaintiff states as follows:

         1.      Prior to Debtor filing for bankruptcy protection, Debtor and his life partner were

ordered by Hillsborough County Superior Court Southern District (Docket No. 226-2013-CV-

00025) to make periodic payments to Plaintiff.

         2.      Debtor filed this bankruptcy action after the state court held that he was in

contempt of its order and gave him a deadline to make a lump sum payment or face possible

incarceration.

         3.      That state court action has been contentious, involved 3 appeals at the New

Hampshire Supreme Court and endless motion practice initiated by Debtor and his life partner.
 Case: 18-01022-BAH Doc #: 41 Filed: 12/11/18 Desc: Main Document                      Page 2 of 3



       4.      After Debtor filed his Chapter 7 bankruptcy action, Mr. Benjamin filed this

adversary proceeding arguing that Debtor’s money owed to him was exempt from discharge due

to fraud, among other reasons.

       5.      Debtor has since entered into a stipulation with the U.S. Trustee’s office agreeing

to forever waive his right to discharge any of the debts listed on his Chapter 7 Bankruptcy

Petition. Doc. No. 60 of 17-11747-BAH.

       6.      This stipulation was entered into in lieu of an action by the United States Trustee

to bar and deny him a Chapter 7 discharge under 11 U.S.C. § 727.

       7.      This Court accepted the stipulation, waiving Debtor’s right to discharge.

       8.      Accordingly, this adversary proceeding is moot. Doc. No. 62. of 17-11747-BAH.

       9.      As Mr. Benjamin would now be free to resume the state court action, Debtor has

agreed to a lump sum settlement with Mr. Benjamin as to that matter.

       10.     The payment of that lump sum settlement is currently overdue.

       11.     Throughout the majority of the state court action, Debtor was unrepresented.

       12.     Plaintiff has not voluntarily dismissed this adversary proceeding due to concerns

that Debtor will not understand that the proceeding is moot and will later argue before the state

court (where he is currently unrepresented) that Plaintiff “dropped” his case.

       13.     Plaintiff does not want Debtor’s possible confusion to impact the settlement he is

due, or if Debtor remains in breach of that agreement, further complicate the state court action.

       14.     Accordingly, Plaintiff is requesting that this Court explicitly rule that this

adversary proceeding is dismissed as moot.

       15.     Debtor’s counsel assents to the relief requested in this Motion.

       16.     A Proposed Order is filed along with this Motion.



                                                  2
 Case: 18-01022-BAH Doc #: 41 Filed: 12/11/18 Desc: Main Document                   Page 3 of 3




       WHEREFORE, Plaintiff respectfully requests that this Honorable Court:

       A.     Rule that this Adversary Proceeding is Moot;

       B.     Dismiss this action;

       C.     Award such other relief as is just and proper.



                                                    Respectfully submitted,

                                                    ROBERT L. BENJAMIN

                                                    By and through his attorneys,
                                                    HAGE HODES, P.A.

       Dated: December 11, 2018             By:     /s/ Kathleen A. Davidson
                                                    Kathleen A. Davidson (BNH #07300)
                                                    Hage Hodes, P.A.
                                                    1855 Elm Street
                                                    Manchester, NH 03104
                                                    (603) 668-2222
                                                    kdavidson@hagehodes.com

                               CERTIFICATE OF SERVICE

        I, Kathleen A. Davidson, forwarded the foregoing Motion to Dismiss as Moot to all
parties who have filed appearances and requests for notices, via ECF.

       Dated: December 11, 2018             By: /s/ Kathleen A. Davidson




                                               3
